62 So. 3d 672 (2011)
Kathleen SMITH, Appellant,
v.
James W.P. SMITH, Appellee.
Nos. 5D10-1711, 5D10-2389.
District Court of Appeal of Florida, Fifth District.
May 6, 2011.
Rehearing Denied June 6, 2011.
Kathleen Smith, Las Vegas, Nevada, pro se.
No Appearance for Appellee.
PER CURIAM.
Kathleen Smith appeals from an order approving the sale of certain real property pursuant to a sales contract procured by the court-appointed special magistrate. The special magistrate had been appointed by the court pursuant to a final judgment of partition. See § 64.061(4), Fla. Stat. (2008).
Our review is limited because of the lack of a transcript. In the absence of a transcript of the evidentiary hearing below, we are obligated to affirm the trial court unless fundamental error appears on the face of the appealed order. Murphy v. Murphy, 948 So. 2d 864, 865 (Fla. 5th DCA 2007). No such error appears on the face of the trial court's order.[1]
AFFIRMED.
PALMER, ORFINGER and EVANDER, JJ., concur.
NOTES
[1]  The injunction provisions complained of by Ms. Smith were not made a part of the trial court's final order and are no longer in effect. Accordingly, we decline to address the validity of same.